IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 514
                               :
ORDER REVISING THE COMMENTS OF :                               CRIMINAL PROCEDURAL RULES
RULES 900 AND 901 OF THE       :
PENNSYLVANIA RULES OF CRIMINAL :                               DOCKET
PROCEDURE                      :
                               :


                                                ORDER

PER CURIAM

       AND NOW, this 1st day of October, 2019, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal not having been published before
adoption in the interests of justice and efficient administration, and a Final Report to be
published with this Order:

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that the Comments to Pennsylvania Rules of Criminal Procedure 900 and 901 are
revised, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective immediately.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.